USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 97-1978                                  KATHLEEN WALCZAK,                                Plaintiff, Appellant,                                          v.                        MASSACHUSETTS STATE RETIREMENT BOARD,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. Richard Stearns, U.S. District Judge]                                            ___________________                                 ____________________                                        Before                                 Selya, Circuit Judge,                                        _____________                              Cyr, Senior Circuit Judge,                                   ____________________                              and Boudin, Circuit Judge.                                          _____________                                 ____________________            Kathleen Walczak on brief pro se.            ________________                                 ____________________                                                                          FEBRUARY 25, 1998                                 ____________________                      Per Curiam.  We have carefully reviewed the record,                      __________            appellant's brief,  and the  appendices, and  agree with  the            district  court that the complaint is legally frivolous under            28 U.S.C.    1915(e)(2)(B)(i).  See Neitzke  v. Williams, 490                                            ___ _______     ________            U.S. 319, 327-28 (1989) (a legally frivolous complaint is one            which  is based on "an indisputably meritless legal theory").            The judgment  of  that court  is therefore  affirmed for  the            reason stated by  the court in its Memorandum,  dated June 2,            1997.   We  add that  the following  claims also  are legally            frivolous.                      1.   As with the complaint, appellant's claim under            the  Americans with  Disabilities Act  ("ADA"),  42 U.S.C.               12131 et seq.,  is "inextricably intertwined" with  the state            court judgments regarding  the denial of her  application for            accidental  disability   retirement  benefits.     That   is,            entertaining the claim would require a lower federal court to            review the state court  judgments.  This is prohibited  under            the  Rooker-Feldman doctrine.  See District of Columbia Court                 ______________            ___ __________________________            of Appeals  v. Feldman, 460  U.S. 462, 476 (1983);  Rooker v.            __________     _______                              ______            Fidelity Trust Co., 263 U.S. 413, 415-16 (1923).            __________________                      2.   Even  if  appellant's  Title  VII  claim  were            amended  to name  the  proper defendant,  it  still would  be            legally frivolous.   That is, nowhere in her  response to the            order to show cause, in her brief  filed in this court, or in            her state  brief is there  any indication that anyone  at the                                         -2-            Commission  discriminated against her  on the basis  of race,            color,  religion, gender, or national origin -- the practices            outlawed by Title VII.  See 42 U.S.C.    2000e-2(a).  Indeed,                                    ___            what does appear  clearly from appellant's pleadings  is that            her former supervisors had conflicts with appellant and that,            at least in appellant's view, these conflicts were due to the            resentment of  one  of the  supervisors  over the  hiring  of            appellant as  a counselor before that supervisor was hired as            one.  Personnel actions motivated by personality conflicts or            cronyism do  not  violate  Title  VII.    See  DeNovellis  v.                                                      ___  __________            Shalala, 124 F.3d 298, 306 (1st Cir. 1997).            _______                      3.   To  the extent  that  appellant is  asserting,            under 42 U.S.C.    1983, that the  discrimination she endured            while employed at the  Commission violated her constitutional            rights,  her  cause of  action  is barred  by  the three-year            statute of limitations.  See Street  v. Vose, 936 F.2d 38, 39                                     ___ ______     ____            (1st  Cir. 1991) (per  curiam) (the  Massachusetts three-year            statute  of limitations  applies to     1983 actions,  citing            M.G.L.c. 260,     2A).   Appellant's  claim accrued,  at  the            latest,  in August  1987,  when she  became  disabled by  the            discrimination and quit work.  See id. at 40 (the limitations                                           ___ ___            period begins to run when a plaintiff "knows or has reason to            know  of  the injury  which  is  the  basis of  the  action")            (internal quotation marks and citation omitted).  Thus, any              1983  action  challenging  what happened  during  appellant's                                         -3-            tenure at  the Commission  should have been  filed by  August            1990 in order to be considered timely.                      4.   Finally, in her response to  the order to show            cause  why the complaint  should not be  dismissed, appellant            made   conclusory   allegations   that   the   discrimination            "continued"  after she  left  the  Commission  and  still  is            ongoing.    Appellant,  however,  nowhere  identified  anyone            responsible for  this harassment.  Where a complaint fails to            name the individual  defendants by name the  complaint should            not  be dismissed  as frivolous  "if  the allegations  in the                                              ___________________________            complaint allow for  the specific persons to  be subsequently            _____________________________________________________________            identified with reasonable certainty."  Smith-Bey v. Hospital            ____________________________________    _________    ________            Adm'r, 841  F.2d 751, 759  (7th Cir. 1988)  (emphasis added).            _____            Because  the  allegations   in  the  response  are   far  too            conclusory  to  permit   identification  of  any   particular            defendants with any certainty, the dismissal was not an abuse            of discretion.   See id. at 758  (a court is not  required to                             ___ ___            "invent factual scenarios that cannot be reasonably  inferred            from the  pleadings").  See also  Macias v. Raul A.,  23 F.3d                                    ___ ____  ______    _______            94, 96-97 (5th Cir. 1994) (where a court would be required to            go beyond  the allegations in a complaint  and speculate that                                                           _________            an  in forma  pauperis  plaintiff  might be  able  to make  a                                               _____            nonfrivolous claim if he or she were given a second chance to            amend, the court may dismiss the complaint as frivolous).                                         -4-                      The  judgment of  the district  court is  affirmed,                                                                ________            except to the  extent that the judgment shall  state that the            dismissal is "without prejudice."                          _______ _________                                         -5-